Title: To George Washington from Richmond, Va., Citizens, 30 July 1795
From: Citizens of Richmond, Virginia
To: Washington, George


          
            Richmond, (Virginia) July 30th 1795
            To George Washington President of the United States
          
          The citizens of Richmond respectfully beg leave to enclose a copy of their proceedings of their meeting of yesterday and this day and to give their reasons in support of the principles therein laid down.
          They deem the said Treaty to be insulting, Because—
          At a time when we were most grievously oppressed by the British Nation on the High Seas, contrary to all the rules of national law and equity—at a time when the non-compliance of the same people with a prior treaty for upwards of ten years, and additional subsequent encroachments also made on our territory, had been patiently borne by us—at a time when the completion of the said treaty on our part was perfect—at a time too when our internal quiet was greatly disturbed by savage nations evidently encouraged, cherished, and supported by the British to carry on against us the cruel and destructive warfare they are known to practise: at such an era, when we sent to demand reparation for unwarrantable spoliations; to demand a compliance with solemn engagements entered into, and which ought to have been fulfilled ten years before, we are offered a procrastinating and humiliating paper, placing us on the footing of mere dependents; not even deigning to speak of compensation, or to apologize for the immense robbery committed in carrying away negroes, and other property, contrary to treaty; and yet having the effrontery to demand a guaranty of British debts.
          They deem it injurious to our interests, Because—
          Our trade is greatly shackled by actual restraints on us, in the first place, and by unbounded priveleges and benefits in favor of the British Commerce, in the second. Reciprocity, tho’ often delusively held out in this treaty, exists not in reality; and if commerce was at all to be beneficial to us, the very means by which it was to be obtained and extended, to wit, our shipping, is reduced to a contemptible State indeed, evidently calculated to prevent increase of ships or seamen to this country, thereby placing our persons and property, at all future times, dependent on the british nation for the transportation and consequent purchase of

our produce, and for the peaceful enjoyment of all our aquatic frontiers: Besides, british subjects, whether resident on our territory or not, having the free use of the most important passes and places of trade, on our, as well as their own, side the lakes and rivers, will consequently derive all the advantages arising from that trade so as to amount to a compleat monopoly; reciprocity being, herein, done away.
          They deem it dangerous to the security of the united states— Because The boundary lines of our country are thrown open, as if on purpose to produce cavil and dispute whenever a favorable moment shall present itself, unless indeed we consent to a surrender of a great part of our now acknowledged territory—Because—Aliens may enjoy our soil—nay—because, by the second article, a british colony may be established within our country; for not having full power over british subjects, to whom the right in the soil is secured, the sovereignty of the state in which this may take place will be thereby greatly lessened, if not totally annihilated. Does the Constitution admit of such a power to any department whatever formed under that instrument?
          This they say is not a forced construction of that article, for, if the Posts a thing not denied, be within our lines, if the inhabitants at and around those posts (and God only knows how far they mean to claim precinct or jurisdiction for they have cautiously avoided boundaries here) have and may keep possession of the lands, and within twelve months after the surrender, should this ever peaceably happen, they may make their election to stay or go, and may, if they please, remain british subjects—we ask— from whom have they obtained our land? to whom do they owe full obedience? does not it seem, then, that they are to be continued there, that they may be ready at all times to attempt that, which, fortunately for us, hitherto they have been unable to accomplish? They have stipulated for the indians too, as if we were unable to treat with those people ourselves, and have thereby endeavored, and no doubt flatter themselves with some prospect of succeeding, to attach those tribes to the British cause, in order, should they ever find a seeming opportunity, to use them against us.
          ’Tis observable likewise that, in this treaty, there is the greatest uncertainty relative to almost every thing which could redound to our benefit; to wit, our boundary lines; the precincts and

jurisdiction of the posts; the compensation for spoliations on our commerce; the right to take our provisions under a supposition that they may be contraband, and the great benefit we are to derive is payment of cost with a reasonable profit, which they will be the judges of, while they make an almost unbounded profit on the same articles, which may turn out not to be contraband? on the other hand, they are most cautiously guarded; indeed we are, by the 10th Article, on no account whatever to touch a shilling of their money, or a particle of their property. Here let us look on which side nineteen twentieths of property is like to be, and then let us again ask for reciprocity? Let us ask more, British property being thus held sacred, while ours may as above, be sported with, what security have we for a compliance on their part with any terms they may enter into? Have we fleets and armies to enforce? Have they not? Have we not kept our word? Have they? This tenth article then, however specious is certainly delusive, by no means equal, nay, dangerous in the extreme, when totally yielded. However proper it may become, on future emergencies, to exercise Congressional discretion over the property of enemies within our reach, should this treaty be ratified, on a rupture with Britain, that discretion cannot be exercised without violation of a supreme law of the land, and the resources of our country will be drained a consequent sudden blow to our credit take place to aid the operations of an enemy.
          They deem it repugnant to the constitution—Because—
          If the Executive and Senate only can encrease, lessen or alter duties laid by Congress, and make any or all the regulations respecting commerce, then tis needless and unnecessary, nay improper for Congress (of which body they beg leave to say the Executive is no part) to take any steps therein, lest they be contradictory; which may be the case, if a treaty can contravene, or stipulate for; duties on the vessels or imports from foreign nations.
          The Constitution in the 1st Section of the 1st Article defines Congress expressed to be “the Senate and House of representatives”—the 8th Section of the same act gives Congress the power to lay duties, to regulate commerce with foreign nations, and between the several States, and with the indian Tribes—to define and punish piracies. The power then vested in Congress is totally destroyed, if only one branch thereof can do all these

things; or undo what both branches, united, have done. It will be said no doubt that in the 2d section of the 2d article the President shall have power, by and with the advice and consent of the Senate to make treaties—granted—but certainly they must relate to such subjects only, as are not specifically placed under the power of Congress; for in the same article, the president by and with the advice and consent of the senate shall appoint ambassadors &c. Will any one say that in consequence of this power, the President and senate could stipulate that themselves or their Ambassador might accept of any title of nobility from any King, Prince, or foreign State without the consent of Congress; and yet, if the power to make treaties be unqualified, why not the president and senate do this, as well as regulate commerce, and define piracies &c. Again, the Congress itself in the first article is prohibited the suspension of the Habeas Corpus, unless where in cases of rebellion or invasion the public safety may require it. Must not Congress then declare the cause, before the suspension can be lega? And yet, by this treaty, Piracies are constituted, and murder authorized. Let it be asked, how then is a citizen to have the benefit of the Habeas Corpus? Thus by a short hand mode life and property may be wrested from our citizens.
          The citizens flatter themselves sufficient proof is given of this treaty’s being insulting, injurious, dangerous, and repugnant to the constitution of the United States. They will therefore only make a few further observations in support of this position; and proceed to prove it
          delusive and impolitic.
          Much has been said of great benefits to be derived from the East India Trade. What productions of our country are exported in that line? very few indeed. Silver coin is the principal article, nay comparatively speaking, almost the only thing—What do we get in return? Articles which, in general, we can do very well without—Is this trade, then, which takes away specie, our only legal circulating medium, in an extraordinary proportion indeed; and which brings us little besides superfluities; so much to be prized, as for us to yield up substantial benefits, nay, to surrender essential Rights? The West India article of trade as offered, being suspended; the Citizens have not wasted time in speaking

of; considering it too degrading for a free people to think of; and yet the mighty boon in the East savours strongly too of the western bounty.
          They have Studiously sought for one article in this treaty which would place us on a better footing than that on which we now stand. To their astonishment and mortification the search has been in vain, while numberless objections all well founded, arise on every side.
          Did they suppose it necessary to state all their objections of impolicy, great and numerous would they be, yet they cannot pass over the idea, that by allowing persons resident in our country to remain British subjects, they are placed on a much better footing than our own citizens and consequently will ever remain subjects of great britain, and as such may become extremely dangerous to our internal tranquillity. It must also be observed that tho’ the Treaty is recommended by 20 Senators, whereby the constitution most evidently meant two thirds of the Citizens of the United States, yet agreably to the census there is but a trifling majority when ascertained by Senatorial vote; while the fact certainly is, that a very great majority, (it is believed, one hundred for one of the Citizens) are evidently opposed to the Treaty; an opinion warranted by the public prints throughout the United States and private communications. They cannot withhold expressing a conviction that this treaty may deprive us of the power of entering into future beneficial regulations with other Nations, and no doubt will be supposed to violate engagements already entered into with those to whom we owe much on the score of gratitude and friendship, and thereby lessen, if not lose us, that esteem and regard so warmly manifested to us by a great and magnanimous republic; an injury, if sustained, not to be repaired in the old world, but may perhaps be severely felt in the new.
          Thus far they have endeavoured, cooly and dispassionately, yet freely, to consider the said Treaty, and now pass over numerous other objections all of weight. And tho’ they most seriously consider, that the horrors and calamities of war or dissention should by every cool, rational, and possible means, be averted; and with a sincere wish and steady hope that we may never be drawn into that unfortunate situation by any power on earth—Yet, with a thorough conviction of the insult, injury, and danger to the United States by the Offered Treaty, which they think

much more likely to create than prevent a war: with a firm reliance on the rectitude of their own intentions: with a full hope and belief of a coincidence of opinion on your part; They add a confident expectation that this treaty, altho’ recommended conditionally by twenty Senators! will not meet your approbation or ratification; but that, if we are to have treaties with foreign nations (a thing perhaps very problematical as to securing or promoting the peace and happiness of these United States) They express again a full hope, that all such treaties will be formed on constitutional principles; on principles very different from those they have been condemning; and not on specious, delusive and insecure grounds, but that of mutual benefit and reciprocal advantage.
          
            By desire of the meetingsigned G. Wythe, chairman.
          
        